Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an execution module configured to perform a first boot operation” in claim 8. “An execution module” is interpreted as a baseboard management controller, as disclosed in the paragraph [0036].

“a first determination module configured to determine an execution time of the first boot operation and an execution time of a second boot operation before the first boot operation” in claim 8. “A first determination module” is interpreted as “a Watchdog chip,” as disclosed in the paragraphs [0026] and [0053].

“a second determination module configured to determine whether a call number of a first mirror image file before performing the first boot operation has reached a second threshold in response to determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold” in claim 8. The specification does not disclose the corresponding structure in the specification. For the purpose of the examination, examiner interprets “a second determination module” as a baseboard management controller.

“a call module configured to call the first mirror image file, in response to determining that the call number of the first mirror image file before performing the first boot operation has not reached the second threshold” in claim 8. The specification does not disclose the corresponding structure in the specification. For the purpose of the examination, examiner interprets “a call module” as a baseboard management controller.

“the call module is further configured to: in response to determining that the call number of the first mirror image file before performing the first boot operation has reached the second threshold, call a second mirror image file” in claim 10. The specification does not disclose the corresponding structure in the specification. For the purpose of the examination, examiner interprets “the call module” as a baseboard management controller.

“an updating module configured to update the call number of the first mirror image file based on the first boot operation in response to determining that the interval of the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold” in claim 9. The specification does not disclose the corresponding structure in the specification. For the purpose of the examination, examiner interprets “an updating module” as a baseboard management controller.

“a reset module configured to reset the call number of the first mirror image file in response to the start of the first mirror image file being completed” In claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a second determination module configured to determine whether a call number of a first mirror image file before performing the first boot operation has reached a second threshold in response to determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold” in the claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose the structure to perform the function of the claim limitation “a second determination module.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim limitation “a call module configured to call the first mirror image file, in response to determining that the call number of the first mirror image file before performing the first boot operation has not reached the second threshold” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose the structure to perform the function of the claim limitation “a call module.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “the call module is further configured to: in response to determining that the call number of the first mirror image file before performing the first boot operation has reached the second threshold, call a second mirror image file” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose the structure to perform the function of the claim limitation “the call module.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “an updating module configured to update the call number of the first mirror image file based on the first boot operation in response to determining that the interval of the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose the structure to perform the function of the claim limitation “an updating module.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “a reset module configured to reset the call number of the first mirror image file in response to the start of the first mirror image file being completed” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose the structure to perform the function of the claim limitation “a reset module.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claims 10-13, the claim 10-13 inherits the deficiencies of the claim 8. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by SHERMAN (United States Patent Application Publication US 2016/0357963), hereinafter SHERMAN.

Regarding claim 1, SHERMAN teaches performing a first boot operation; ([0043] “In box 524, it is determined whether the current boot attempt is the first time that the system or device is being booted, for example, since being assembled by an original equipment manufacturer or being provided by a vendor to a user…If it is determined that the current boot attempt is not the first, then method 500 continues in box 540.”)
determining an execution time of the first boot operation and an execution time of a second boot operation before the first boot operation; ([0038] “In box 510 of method 500, a value (rtcCurrent) indicating the current time is read, e.g., from clock 230…a value (rtcPrevious) is read, e.g., from Previous-RTC storage location 310, where the value indicates the most recent previously stored time.” rtcCurrent indicating the current time or the time of the current boot is interpreted as an execution time of the first boot operation. rtcPrevious is a time of the previous boot, which is interpreted as an execution time of a second boot operation before the first boot operation.)
in response to determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold, determining whether a call number of a first mirror image file before performing the first boot operation has reached a second threshold; ([0048] “In box 550, the time of the current boot or boot attempt (e.g., rtcCurrent) is compared to the time of the most recent previous boot or boot attempt (e.g. rtcPrevious). In box 552, it is determined whether the comparison indicates that the current boot is a tampered boot (e.g., the difference between rtcCurrent and rtcPrevious is less than the normal boot time) or that the side channel detection mechanism itself has been attacked (e.g. rtcPrevious indicates a time that is more recent or the same rtcCurrent). If so, then method 500 continues to box 554, in which a current count of consecutive tampered boots (e.g., bootcnt) is incremented, then to box 560.” Determining that difference between rtcCurrent and rtcPrevious is less than the normal boot time is interpreted as determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold. Furthermore, based on the determination, boot count, which is interpreted as a call number of a first mirror image file before performing the first boot operation, is compared to the maximum count, which is interpreted as “a call number…has reached a second threshold.”) and 
in response to determining that the call number of the first mirror image file before performing the first boot operation has not reached the second threshold, calling the first mirror image file. (Fig. 5 560-580. As shown in Fig. 5, based on the determination that bootcnt does not reach maxcnt, which is interpreted as in response to determining that the call number of the first mirror image file before performing the first boot operation has not reached the second threshold, normal boot is performed, which is interpreted as calling the first mirror image file.)

Regarding claim 2, SHERMAN teaches in response to determining that the interval of the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold, updating the call number of the first mirror image file based on the first boot operation. (FIGURE 5 554 “bootcnt++” [0048] “If so, then method 500 continues to box 554, in which a current count of consecutive tampered boots (e.g., bootcnt) is incremented, then to box 560.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SHERMAN in view of Parthiban et al. (United States Patent Application Publication US 2017/0322816), hereinafter Parthiban.

Regarding claim 3, SHERMAN teaches all the limitations of the method of claim 1, as discussed above.
However, SHERMAN does not teach : in response to determining that the call number of the first mirror image file before performing the first boot operation has reached the second threshold, calling a second mirror image file.
Parthiban teaches in response to determining that the call number of the first mirror image file before performing the first boot operation has reached the second threshold, calling a second mirror image file. (FIG. 2 “218-226” 218 “Is a number of re-initiation less than a predetermined number?” 222 “locate a second image of the program from the secondary storage device” 226 “Initiate a second booting process of the program from the second image” [0034] “When the number of re-initiation is not less than the predetermined number,” which is interpreted as in response to determining that the call number of the first mirror image file before the performing the first boot operation has reached the second threshold, “a second booting process of the program from the second image” is initiated, which is interpreted as calling a second mirror image file.)	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHERMAN by incorporating the teaching of Parthiban of in response to determining that the call number of the first mirror image file before performing the first boot operation has reached the second threshold, calling a second mirror image file. They are all directed toward securely booting the computing system. SHERMAN discloses performing a secure boot when the boot count exceeds the maximum count. (FIG. 5 560-590) However, in SHERMAN a secure boot does not explicitly discloses a second mirror image file. As the computing device fails a few retries, instead of repeating failures, by calling a recovery back up image or a second mirror image file, the computing system can be booted for the further process, which would improve the reliability and user experience. Therefore, it would be advantageous to incorporate the teaching of Parthiban of in response to determining that the call number of the first mirror image file before performing the first boot operation has reached the second threshold, calling a second mirror image file in order to improve the reliability of the system and the user experience.

Regarding claim 4, SHERMAN in view of Parthiban teaches all the limitations of the method of claim 3, as discussed above.
Parthiban further teaches calling the first mirror image file or the second mirror image file of a baseboard management controller through an Uboot for booting the baseboard management controller. ([0017] “A BMC operating system (OS) may be implemented as an embedded system, in particular an embedded LINUX system…when the image from one of the SPI storage devices fails to boot, the selector is changed to boot from the second SPI storage device. Often this is done from a boot loader (e.g., U-BOOT).”)

Regarding claim 7, SHERMAN teaches all the limitations of the method of claim 1, as discussed above.
Parthiban further teaches resetting the call number of the first mirror image file in response to the start of the first mirror image file being completed. ([0024] “When the BMC firmware 124 is successfully booted, the BMC firmware 124 may be configured to disable or interrupt the watchdog 152 before the configurable time period is reached…Further, the BMC firmware 124 or, after BMC reset, the boot loader 122 may reset the boot-failure counter to a default value (e.g., 0). The booted BMC firmware 124 continues to run.”)

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parthiban in view of SHERMAN.

Regarding claim 8, Parthiban teaches an electronic apparatus, ([0037] “The apparatus 302 may be a management device (e.g., the BMC 120).”) comprising: an execution module configured to perform a first boot operation. ([0019] “FIG. 1 is a diagram 100 illustrating a BMC 120. The BMC 120 has a boot loader 122, a primary storage device 132, second storage device 134, and a watchdog 152.” [0023] “Prior to the boot loader 122 starts booting the BMC firmware 124 from the booting image 142 (or the replacement image 146 serves as the booting image 142) on the primary storage device 132, the watchdog 152 is initiated (e.g., by the boot loader 122).” A boot loader of the BMC starts booting, which is interpreted as an execution module configured to perform a first boot operation.)
a first determination module configured to determine an execution time of the first boot operation and an execution time of a second boot operation before the first boot operation; ([0031] “At operation 206, the management device may initiate a watchdog (e.g., the watchdog 152).” [0033] “When the number of re-initiation is less than the predetermined number, the management device goes back to operation 206 and restarts the watchdog.” The watchdog timer determines the boot time for each boot process as disclosed at operation 206, which is interpreted as an execution time of a second boot operation before the first boot operation, and re-initiation, which is interpreted as an execution time of the first boot operation.)
a call module configured to call the first mirror image file, in response to determining that the call number of the first mirror image file before performing the first boot operation has not reached the second threshold. ([0033] “When the number of re-initiation is less than the predetermined number, the management device goes back to operation 206 and restarts the watchdog. At operation 208, the management device re-initiates the first booting process from the first image. Subsequently, the management device executes operations 216,217, 218 as described supra.” When the number of re-initiation is less than the predetermined number, which is interpreted as in response to determining that the call number of the first mirror image file before performing the first boot operation has not reached the second threshold, re-initiation using the first image is performed, which is interpreted as call the first mirror image file.)
However, Parthiban does not teach a second determination module configured to determine whether a call number of a first mirror image file before performing the first boot operation has reached a second threshold in response to determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold.
SHERMAN teaches a second determination module configured to determine whether a call number of a first mirror image file before performing the first boot operation has reached a second threshold in response to determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold. ([0027] “Clock 230 may represent any circuitry, logic, structures, and/or other hardware to implement a clock.” [0048] “In box 550, the time of the current boot or boot attempt (e.g., rtcCurrent) is compared to the time of the most recent previous boot or boot attempt (e.g. rtcPrevious). In box 552, it is determined whether the comparison indicates that the current boot is a tampered boot (e.g., the difference between rtcCurrent and rtcPrevious is less than the normal boot time) or that the side channel detection mechanism itself has been attacked (e.g. rtcPrevious indicates a time that is more recent or the same rtcCurrent). If so, then method 500 continues to box 554, in which a current count of consecutive tampered boots (e.g., bootcnt) is incremented, then to box 560.” Determining that difference between rtcCurrent and rtcPrevious is less than the normal boot time is interpreted as determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold. Furthermore, based on the determination, boot count, which is interpreted as a call number of a first mirror image file before performing the first boot operation, is compared to the maximum count, which is interpreted as “a call number…has reached a second threshold.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parthiban by incorporating the teaching of SHERMAN of determining whether a call number of a first mirror image file before performing the first boot operation has reached a second threshold in response to determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold. They are all directed toward securely booting the computing system. As disclosed in SHERMAN, the clock to measure the execution time of the first boot operation and the execution time of the second boot operation represents any circuitry, logic, structures, and/or other hardware to implement a clock. ([0027]) As well known in the art before the effective filing date of the claimed invention, a watchdog timer is an electronic or software timer to measure the elapse of time. Furthermore, as recognized by SHERMAN, an attack on a secure boot process might be automated by using a field programmable gate array to cause a system or a device to repeat many (e.g., 100,000) power/reset cycles while an analyzer triggers on a side channel measurement during the cryptographic operation. ([0015]) Thus, by monitoring the time since the last reset or boot being less than the normal boot time, a side channel attack is detected to enhance the security of the system. ([0039]) Therefore, it would be advantageous to incorporate the teaching of SHERMAN of determining whether a call number of a first mirror image file before performing the first boot operation has reached a second threshold in response to determining that an interval between the execution time of the first boot operation and the execution time of the second boot operation does not reach a first threshold to prevent the side channel attack and enhance the security of the system.

Regarding claim 9, Parthiban in view of SHERMAN teaches all the limitations of the electronic apparatus of claim 8, as discussed above.
Parthiban teaches an updating module. ([0037] “The apparatus 302 may be a management device (e.g., the BMC 120).”)
SHERMAN further teaches an updating module configured to update the call number of the first mirror image file based on the first boot operation in response to determining that the interval of the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold. (FIGURE 5 554 “bootcnt++” [0048] “If so, then method 500 continues to box 554, in which a current count of consecutive tampered boots (e.g., bootcnt) is incremented, then to box 560.”)

Regarding claim 10, Parthiban in view of SHERMAN teaches all the limitations of the electronic apparatus of claim 8, as discussed above.
Parthiban teaches wherein the call module is further configured to: in response to determining that the call number of the first mirror image file before performing the first boot operation has reached the second threshold, call a second mirror image file. (FIG. 2 “218-226” 218 “Is a number of re-initiation less than a predetermined number?” 222 “locate a second image of the program from the secondary storage device” 226 “Initiate a second booting process of the program from the second image” [0034] “When the number of re-initiation is not less than the predetermined number,” which is interpreted as in response to determining that the call number of the first mirror image file before the performing the first boot operation has reached the second threshold, “a second booting process of the program from the second image” is initiated, which is interpreted as calling a second mirror image file.)	

Regarding claim 11, Parthiban in view of SHERMAN teaches all the limitations of the electronic apparatus of claim 10, as discussed above.
Parthiban further teaches wherein the call module is further configured to: call the first mirror image file or the second mirror image file of a baseboard management controller through an Uboot for booting the baseboard management controller. ([0017] “A BMC operating system (OS) may be implemented as an embedded system, in particular an embedded LINUX system…when the image from one of the SPI storage devices fails to boot, the selector is changed to boot from the second SPI storage device. Often this is done from a boot loader (e.g., U-BOOT).”)

Regarding claim 14, Parthiban in view of SHERMAN teaches all the limitations of the electronic apparatus of claim 8, as discussed above.
Parthiban further teaches a reset module to reset the call number of the first mirror image file in response to the start of the first mirror image file being completed. ([0024] “When the BMC firmware 124 is successfully booted, the BMC firmware 124 may be configured to disable or interrupt the watchdog 152 before the configurable time period is reached…Further, the BMC firmware 124 or, after BMC reset, the boot loader 122 may reset the boot-failure counter to a default value (e.g., 0). The booted BMC firmware 124 continues to run.”)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHERMAN in view of Chaiken et al. (United States Patent Application Publication US 2020/0159302), hereinafter Chaiken.

Regarding claim 5, SHERMAN teaches the method of claim 1, as discussed above.
SHERMAN teaches in response to determining that the first boot operation is the boot operation first executed after the electronic apparatus is powered on, continuing to determine whether the call number of the first mirror image file before performing the first boot operation has reached the second threshold. ([0049] “In box 560, it is determined whether the number of consecutive tampered boots has reached the allowed limit; for example, by comparing bootcnt to maxcnt).” As disclosed in FIGURE 4 and 5, the methods 400 and 500 are performed based on a power being applied to a system or device with a power-up, which is interpreted as in response to determining that the first boot operation is the boot operation first executed after the electronic apparatus is powered on. Then, the number of boot or bootcnt is compared to the allowed limit before performing normal boot, which is interpreted as continuing to determine whether the call number of the first mirror image file before performing the first boot operation has reached the second threshold.)
However, SHERMAN does not teach in response to determining that the interval between the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold, determining whether the first boot operation is a boot operation first executed after an electronic apparatus is powered on.
Chaiken teaches in response to determining that the interval between the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold, determining whether the first boot operation is a boot operation first executed after an electronic apparatus is powered on. ([0052] “If either sleep state exit signal fails to toggle within a predetermined timeout (YES branch of step 230), EC 150 detects a no power failure, sets a no power boot flag within the EC (in step 240) and either resets system RTC 160 or removes power from the RTC (in step 250).” [0053] “If a no power boot flag is detected (YES branch of step 290), boot firmware 142 clears tl1e RTC power loss status flag, which is stored in a register of system RTC 160 (in step 300). Clearing the RTC power loss status ensures that the boot firmware will treat the boot process as a normal boot, thereby preventing the boot firmware from loading default settings into the boot firmware 142 and ME firmware 146 regions of NV memory 140 and clearing the system date/time values maintained by the boot firmware.” Based on comparison of timer to a predetermined timeout, no power failure is determined, which is interpreted as determining whether the first boot operation is a boot operation first6 executed after an electronic apparatus is powered on.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHERMAN by incorporating the teaching of Chaiken of determining whether the first boot operation is a boot operation first executed after an electronic apparatus is powered on in response to determining interval or difference between two execution time of boot operations. They are all directed toward booting the systems. Furthermore, SHERMAN teaches determining that the interval between the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold, as discussed above. As recognized by Chaiken, no power failure usually occur when the chipset is stuck in a failure state, or the management engine is in an unbootable state, which typically has been resolved by removing the battery powering the system RTC resulting in end user down time and increasing cost associated with service calls and repairs. ([0047]) Thus, by diagnosing the no power failure or determining the electronic apparatus is powered on, the recovery or enabling current settings within the boot firmware can be performed to avoid destructive and time-consuming solutions. Therefore, it would be advantageous to incorporate the teaching of Chaiken of determining whether the first boot operation is a boot operation first executed after an electronic apparatus is powered on in response to determining interval or difference between two execution time of boot operations. They are all directed toward booting the systems to diagnose the system properly in a timely manner.

Regarding claim 6, SHERMAN in view of Chaiken teaches all the limitations of the method of claim 1, as discussed above.
SHERMAN further teaches in response to determining that the first boot operation is not the boot operation first executed after the electronic apparatus is powered on, updating the call number of the first mirror image file based on the first boot operation. (FIG. 5 554 “bootcnt++”)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parthiban in view of SHERMAN as applied to claim 8 above, and further in view of Chaiken.

Regarding claim 12, Parthiban in view of SHERMAN teaches all the limitations of the electronic apparatus of claim 8, as discussed above.
SHERMAN teaches wherein the first determination module is further configured to continue to determine whether the call number of the first mirror image file before performing the first boot operation has reached the second threshold in response to determining that the first boot operation is the boot operation first executed after the electronic apparatus is powered on. ([0049] “In box 560, it is determined whether the number of consecutive tampered boots has reached the allowed limit; for example, by comparing bootcnt to maxcnt).” As disclosed in FIGURE 4 and 5, the methods 400 and 500 are performed based on a power being applied to a system or device with a power-up, which is interpreted as in response to determining that the first boot operation is the boot operation first executed after the electronic apparatus is powered on. Then, the number of boot or bootcnt is compared to the allowed limit before performing normal boot, which is interpreted as continuing to determine whether the call number of the first mirror image file before performing the first boot operation has reached the second threshold.)
However, Parthiban in view of SHERMAN does not teach wherein the first determination module is further configured to: determine whether the first boot operation is a boot operation first executed after an electronic apparatus is powered on in response to determining that the interval between the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold.
Chaiken teaches wherein the first determination module is further configured to: determine whether the first boot operation is a boot operation first executed after an electronic apparatus is powered on in response to determining that the interval between the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold. ([0052] “If either sleep state exit signal fails to toggle within a predetermined timeout (YES branch of step 230), EC 150 detects a no power failure, sets a no power boot flag within the EC (in step 240) and either resets system RTC 160 or removes power from the RTC (in step 250).” [0053] “If a no power boot flag is detected (YES branch of step 290), boot firmware 142 clears tl1e RTC power loss status flag, which is stored in a register of system RTC 160 (in step 300). Clearing the RTC power loss status ensures that the boot firmware will treat the boot process as a normal boot, thereby preventing the boot firmware from loading default settings into the boot firmware 142 and ME firmware 146 regions of NV memory 140 and clearing the system date/time values maintained by the boot firmware.” Based on comparison of timer to a predetermined timeout, no power failure is determined, which is interpreted as determining whether the first boot operation is a boot operation first6 executed after an electronic apparatus is powered on.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parthiban in view of SHERMAN by incorporating the teaching of Chaiken of determining whether the first boot operation is a boot operation first executed after an electronic apparatus is powered on in response to determining interval or difference between two execution time of boot operations. They are all directed toward booting the systems. Furthermore, SHERMAN teaches determining that the interval between the execution time of the first boot operation and the execution time of the second boot operation has reached the first threshold, as discussed above. As recognized by Chaiken, no power failure usually occur when the chipset is stuck in a failure state, or the management engine is in an unbootable state, which typically has been resolved by removing the battery powering the system RTC resulting in end user down time and increasing cost associated with service calls and repairs. ([0047]) Thus, by diagnosing the no power failure or determining the electronic apparatus is powered on, the recovery or enabling current settings within the boot firmware can be performed to avoid destructive and time-consuming solutions. Therefore, it would be advantageous to incorporate the teaching of Chaiken of determining whether the first boot operation is a boot operation first executed after an electronic apparatus is powered on in response to determining interval or difference between two execution time of boot operations. They are all directed toward booting the systems to diagnose the system properly in a timely manner.

Regarding claim 13, Parthiban in view of SHERMAN and further in view of Chaiken teaches all the limitations of the electronic apparatus of claim 12, as discussed above.
SHERMAN further teaches wherein the updating module is further configured to: update the call number of the first mirror image file based on the first boot operation in response to determining that the first boot operation is not the boot operation first executed after the electronic apparatus is powered on. (FIG. 5 554 “bootcnt++”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lambart et al. (United States Patent Application Publication US 2018/0300202) teaches system and method for information handling system boot status and error data capture and analysis by comparing the boot status information to baseline status information to determine if the information handling system experienced an anomaly.
Saito (United States Patent Application Publication US 2008/0229158) teaches restoration device for restoring a system when the BIOS falls in a stall failure by setting two watchdog timers for execution of a BIOS process and a OS.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./            Examiner, Art Unit 2187                                                                                                                                                                                            

/JI H BAE/            Primary Examiner, Art Unit 2187